As filed with the Securities and Exchange Commission on May 9, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-4786 Ariel Investment Trust (Exact name of registrant as specified in charter) 200 East Randolph Drive Suite 2900 Chicago, Illinois, 60601 (Address of principal executive offices) (Zip code) Mareile Cusack 200 East Randolph Drive Suite 2900 Chicago, Illinois 60601 (Name and address of agent for service) with a copy to: Arthur Don, Esq. Greenberg Traurig, LLP 77 West Wacker Drive Suite 3100 Chicago, IL 60601 Registrant's telephone number, including area code: (312) 726-0140 Date of fiscal year end: September 30, 2011 Date of reporting period:March 31, 2011 Item 1. Reports to Stockholders. One of Ariel Investments’ guiding principles is to communicate openly with our shareholders so they may gain a clear understanding of our investment philosophy, portfolio decisions and results, as well as our opinions on the underlying market. In reviewing the materials contained in The Patient Investor and this Semi-Annual Report, please consider the information provided on this page. While our investment decisions are rooted in detailed analysis, it is important to point out that actual results can differ significantly from those we seek. We candidly discuss a number of individual companies. Our opinions are current as of the date they were written but are subject to change. We want to remind investors that the information in this report is not sufficient on which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. Ariel Fund, Ariel Appreciation Fund and Ariel Discovery Fund invest primarily in small and/or mid-sized companies. Investing in small and mid-cap stocks is riskier and more volatile than investing in large cap stocks, in part because smaller companies may not have the scale, depth of resources and other assets of larger firms. Ariel Fund and Ariel Appreciation Fund often invest a significant portion of their assets in companies within the financial services and consumer discretionary sectors and their performance may suffer if these sectors underperform the overall stock market. Additionally, Ariel Focus Fund invests in large-capitalization stocks and is a non-diversified fund, which means its investments are concentrated in fewer names than diversified funds. Ariel Focus Fund generally holds 20 stocks and therefore may be more volatile than a more diversified investment. Equity investments are affected by market conditions. Performance data quoted is past performance and does not guarantee future results. The performance stated in this document assumes the reinvestment of dividends and capital gains. We caution shareholders that we can never predict or assure future returns on investments. The investment return and principal value of an investment with our Funds will fluctuate over time so that your shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted in this report. For the period ended March 31, 2011, the average annual total returns for the one-, five- and ten-year periods for Ariel Fund and Ariel Appreciation Fund were +25.63%, +3.05% and +7.72%; and +19.41%, +5.83% and +7.75%, respectively. For the period ended March 31, 2011, the average annual total returns of Ariel Focus Fund for the one- and five-year and since inception (June 30, 2005) periods were +10.17%, +1.54% and +2.56%. Ariel Discovery Fund has an inception date of January 31, 2011, and does not yet have performance for the one-, five-, and the ten-year periods. For the period ended March 31, 2011, the total return of Ariel Discovery Fund since inception was 3.30%. To access our performance data current to the most recent month-end, visit our website, arielinvestments.com. As of September 30, 2010, Ariel Fund and Ariel Appreciation Fund had annual expense ratios of 1.06% and 1.18%, respectively. As of September 30, 2010, Ariel Focus Fund had an annual net expense ratio of 1.25% and a gross expense ratio of 1.58%. The Fund’s adviser, Ariel Investments, LLC is contractually obligated to waive fees or reimburse expenses in order to limit Ariel Focus Fund’s total annual operating expenses to 1.25% of net assets through the end of the fiscal year ending September 30, 2012. After that date, there is no assurance such expenses will be limited. Ariel Discovery Fund has an estimated annual expense ratio of 4.02%. Because Ariel Discovery Fund is new, expenses are based on estimated amounts for the current fiscal year. Ariel Investments, LLC, the adviser to the Ariel Discovery Fund, is contractually obligated to waive fees or reimburse expenses in order to limit the Fund’s total annual operating expenses to 1.50% of net assets through the end of the fiscal year ending September 30, 2014. After that date, there is no assurance that such expenses will be limited. Investors should consider carefully the investment objectives, risks, and charges and expenses before investing. For a current summary prospectus or full prospectus which contains this and other information about the Funds offered by Ariel Investment Trust, call us at 800.292.7435 or visit our website, arielinvestments.com. Please read the summary prospectus or full prospectus carefully before investing. Distributed by Ariel Distributors, LLC, a wholly owned subsidiary of Ariel Investments, LLC ARIEL INVESTMENT TRUST c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 800.292.7435 | arielinvestments.com Turtle TalkSee page 17 for Ariel Discovery Fund’s inaugural letter to shareholders Ariel Discovery Fund (ARDFX), the newest member of the Ariel mutual fund family, was launched on January 31, 2011. Since that time, Lead Portfolio Manager David M. Maley and Portfolio Manager Kenneth E. Kuhrt have led the Fund’s small-cap deep value investment strategy with Ariel’s renowned patient approach to long term investing. David joined Ariel in April 2009 and brings an impressive 25 years of investment experience along with a distinguished track record in value investing. Ken joined Ariel in 2004 as a research analyst and now works side-by-side with David as Portfolio Manager of the Fund. We hope you enjoy David’s letter to Ariel Discovery Fund shareholders. To learn more about Ariel Discovery Fund and become an investor, visit our award-winning website, arielinvestments.com or call 800.292.7435 to speak with a senior investment specialist today. Performance data quoted represents past performance. All performance assumes the reinvestment of dividends and capital gains. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month end may be obtained by visiting our website, arielinvestments.com. Dear Fellow Shareholder: For the three months ending March 31, 2011, Ariel Fund posted a strong +8.71% return while the Russell 2500 Value Index rose +7.68% and the broader Russell 2500 Index rose +8.70%. It is worth noting the broad market, as measured by the S&P 500 Index, added +5.92% during the quarter. Strength in the financial sector as well as broad-based leadership in the producer durables sector allowed the portfolio to overcome headwinds from the energy sector. Meanwhile, Ariel Appreciation Fund earned +7.01% for the period, which was within striking distance of the Russell Midcap Value Index’s +7.42% rise as well as the Russell Midcap Index’s +7.63% gain. While it too was hurt by a lack of energy exposure, our avoidance of utilities proved a plus. We also netted nice gains in our consumer discretionary holdings, especially in media companies. While the last few years may have felt like a lifetime, they only represent a very small portion of the nearly 25-year track record that we believe matters most. To that point, since its November 6, 1986 inception, Ariel Fund has averaged a +11.65% annualized return versus +11.56% for the Russell 2500 Value Index and +10.83% for the Russell 2500 Index. During this same time, the S&P 500 Index averaged +9.67%. Inour view, this extensive track record—comprised of winning and losing periods—offers the best indication of our skill and ultimately demonstrates the merits of our patient investing philosophy. Modern Moats Like many, we believe that history is the best teacher. One of the things we know from our history books is that European castles built between the 12th and 15th centuries were surrounded by moats to protect those inside from enemy attacks. For those attempting a forced entry, the moat was too big, too deep and therefore too dangerous to cross. As a result, the moat ultimately foiled the opponent. In modern society, we do not have to build moats to protect our houses, but businesses need moats—metaphorically speaking—to keep the competition at bay. In the simplest terms, a moat represents a sustainable competitive advantage that can include a company’s brand, clients, scale, regulatory positioning, low-cost manufacturing, patents and cost of capital among many other things. In our world, when we attempt to analyze the long-term prospects of any business, the strength of the moat takes center stage and weighs heavily on our assessment and outlook. As Warren Buffett once told Fortune magazine, “The key to investing is not assessing how much an industry is going to affect society, or how much it will grow, but rather determining the competitive advantage of any given company and, above all, the durability of that advantage. The products or services that have wide, sustainable moats around them are the ones that deliver rewards to investors.”1 The Patient Investor March 31, 2011 2 Slow and Steady Wins the Race Fund tracker Morningstar, Inc. (MORN) wholeheartedly agrees and has actually trademarked the Morningstar Economic Moat™, which “measures the degree to which a company can sustainably protect its profits.” They go on to explain: “Companies with a Wide Moat rating are the highest-quality names in our coverage universe and have the ability to withstand competition for a very long time. These are few and far between.” Meanwhile, “[c]ompanies with a Narrow Moat rating have moderate ability to withstand competition…[while] No Moat companies…lack meaningful competitive advantages.”2 Morningstar is the first to acknowledge it is much easier for large companies—think Coca-Cola Co. (KO)—to have Wide Moat ratings than it is for smaller companies—think Crocs Inc. (CROX). For this reason, in a recent Five Star Investor article they note, “In the realm of small and mid-cap funds, however, it can be difficult to turn up offerings with a large share of their assets in wide-moat stocks.”3 The article goes on to cite three small- and mid-cap funds with experienced managers and portfolios chock-full of companies with moats. Ariel Fund is one of those highlighted. Morningstar assigns a zeroscore to holdings with no moat, a score of three to narrow-moat stocks and a score of five to wide-moat firms. Using these figures each portfolio has an average moat value. And of the 434 mid-blend funds, Ariel Fund has the 36th-highest score and Ariel Appreciation Fund (while not noted in the article) ranks 20th as of April 15, 2011. The latter fund’s 3.2 score is a full point higher than the mid-blend median of 2.2. We were pleased but not surprised to see both portfolios score so well because we have worked so hard to quantify the significance of a moat. In fact, while qualitative to many, we strongly believe a true economic moat must be evidenced somewhere in a company’s financial statements or it is not an advantage to be valued. Such financial evidence can include high returns on equity, assets or capital, high margins, and strong and consistent generation of significant free cash flow. When it comes to moats, we also believe the future is more important than the past. In his book Poor Charlie’s Almanack, Charlie Munger notes that superior companies have deep moats that are continuously widening to provide enduring protection. As a result, we not only monitor a company’s financial ratios but also their first derivative: the changes in these metrics over time. In so doing, we determine a proprietary rating of a company’s moat as well as how it is trending. In the end, all of our portfolio companies have a moat rating according to the form A/D/M. “A” represents Ariel’s moat rating (None, Narrow or Wide); “D” represents its direction over time (Declining, Stable or Increasing); and “M” represents Morningstar’s rating for comparative purposes. For example, a company we hold in Ariel Fund with a narrow moat according to both Ariel and Morningstar is credit score provider Fair Isaac Corp. (FICO), whose FICO score is used by lenders to assess the credit worthiness of individual borrowers. With a history that dates back 55 years, the FICO score has become a trusted source of information for everything from credit card companies to mortgage lenders. Its Ariel moat rating of Narrow/Stable/ Narrow acknowledges its “stable” positioning given the vast amount of historical financial data that would be difficult to replicate as well as the fact that most lenders would be loathe to change key metrics and the accompanying algorithms that help drive their own credit analysis process. (To learn more about this company, see our Company Spotlight on Fair Isaac Corp. found on page 7.) The Patient Investor March 31, 2011 3 Slow and Steady Wins the Race Held in both Ariel Fund and Ariel Appreciation Fund, hip and knee manufacturer Zimmer Holdings, Inc. (ZMH) has a “wide” Ariel moat rating, an “increasing” moat in our view and also a “wide” Morningstar moat rating. In Zimmer’s case, the moat is largely tied to the client—who happens to be the doctor, not the patient. More specifically, since orthopedic surgeons are usually trained to master just one hip or knee device, they stick with those products over the long-term. Like many health care enterprises, the Zimmer moat is also increasing by virtue of a regulatory environment whose high approval hurdles create more barriers to entry for new competitors. The concept of an economic moat is certainly not new, but in a fast and ever-changing global environment where competition is no longer limited by borders, it may in fact be more important than ever before. Portfolio Comings and Goings In the first quarter of 2011, we added and exited two holdings in Ariel Fund. We bought medical device company Zimmer Holdings, Inc., whose stock has been depressed for two reasons. First, there has been uncertainty related to health care reform. Second, there was a surprising drop in hip and knee procedures during and just after the Great Recession. While some have concluded people see artificial joints as discretionary, we think people are delaying—not foregoing—life-improving procedures. We also purchased shares of First American Financial Corp. (FAF), a leader in the title insurance business. Despite the worst real estate market in recent history, this company managed to stay profitable by cutting costs, positioning itself for the refinancing boom, and doing well in commercial real estate transactions. We believe the business will thrive in the inevitable upturn in the housing market. We exited Beckman Coulter (BEC) and also sold shares of Constellation Brands, Inc. (STZ) in order to pursue more compelling opportunities. We purchased three holdings in Ariel Appreciation and exited four positions. We added First American Financial Corp. to this portfolio as well. We also added Apollo Group, Inc. (APOL), a for-profit education company. The entire industry is under a cloud due to anticipated government reform that many expect to crimp profits. We think Apollo is a standout in its field because its University of Phoenix is the largest for-profit college and has established a strong brand based upon the value of the education its students receive. Finally, we purchased shares in Madison Square Garden, Inc. (MSG), which is a collection of unique assets including the eponymous forum as well as the Chicago Theatre, the New York Knicks, the New York Rangers and more. This enterprise is in the midst of transforming Madison Square Garden itself. Although this undertaking is quite expensive, the company is funding it without long-term debt. After its completion, we believe profitability will rise considerably. (To learn more about this company, see our Company Spotlight on Madison Square Garden on page 10.) In order to pursue these opportunities, we sold out of Laboratory Corp. of America (LH), Energizer Holdings Inc. (ENR), McCormick & Co., Inc. (MKC) and Anixter Intl Inc. (AXE), all of which had approached our estimates of their private market values. As always, we appreciate the opportunity to serveyou and welcome any questions or comments youmight have. You can also contact us directly atemail@arielinvestments.com. Sincerely, John W. rogers, Jr. Chairman and CEO Mellody Hobson President 1 Warren Buffett and Carol Loomis. “Mr. Buffett on the Stock Market.” Fortune. 22 Nov. 1999. Web. 15 Apr. 2011. 2 Morningstar. Advertisement. Barron’s 1 Feb. 2010: Page 7. Print version. 3 Pak, Esther. “Small- and Mid-Cap Funds With Moats in the Making.” Five Star Investor. Web. 10 March 2011. arielinvestments.com 4 Ariel Fund Performance Summary Inception: November 6, 1986 ABOUT THE FUND The no-load Ariel Fund pursues long-term capital appreciation by investing in undervalued companies that show strong potential for growth. The Fund primarily invests in companies with market capitalizations between $1 billion and $5 billion. AVERAGE ANNUAL TOTAL RETURNSas of March 31, 2011 1st Quarter 1 Year 3 Year 5 Year 10 Year Life of Fund Ariel Fund 8.71% 25.63% 9.26% 3.05% 7.72% 11.65% Russell 2500 Value Index 7.68% 22.67% 7.95% 3.32% 9.56% 11.56% Russell 2500 Index 8.70% 26.12% 8.89% 4.39% 8.85% 10.83% S&P 500 Index 5.92% 15.65% 2.35% 2.62% 3.29% 9.67% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To access performance data current to the most recent month-end, visit our website, arielinvestments.com. COMPOSITION OF EQUITY HOLDINGS (%) Russell Russell S&P Ariel Value Fund† Index Index Index Consumer discretionary Financial services Producer durables Health care Consumer staples Materials & processing Technology Utilities Energy † Sector weightings are calculated based on equity holdings in the Fund and exclude cash in order to make a relevant comparison to the indexes. Expense Ratio As of 9/30/2010 1.06% TOP TEN EQUITY HOLDINGS 1 CBS Corp. 3.9% 6 Bio-Rad Laboratories, Inc. 3.7% Mass media company Leading manufacturer and developer of laboratory equipment 2 DeVry Inc. 3.8% and biological testing products Global provider of educational services 7 Jones Lang LaSalle Inc. 3.6% Leading commercial real estate 3 Lazard Ltd 3.8% services firm International financial advisory and asset management firm 8 CB Richard Ellis Group, Inc. 3.6% World’s largest commercial 4 Gannett Co., Inc. 3.8% real estate services firm Largest U.S. newspaper company and publisher of USA Today 9 Stanley Black & Decker, Inc. 3.4% Global manufacturer of home 5 Interpublic Group of Cos., Inc. 3.8% improvement products Global holding company of advertising and marketing 10 J.M. Smucker Co. 3.4% services companies Consumer products company Note: The graph and performance table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares The Russell 2500TM Value Index measures the performance of small to mid-cap value companies with lower price-to-book ratios and lower forecasted growth values The Russell 2500TM Index measures the performance of small to mid-cap companies. The S&P 500 is a broad market-weighted index dominated by blue-chip stocks. All indexes are unmanaged, and an investor cannot invest directly in an index.Total return does not reflect a maximum 4.75% sales load charged prior to 7/15/94. 5 Ariel Fund Statistical Summary (unaudited) 52-Week Range Earnings per Share P/E Calendar Market Ticker Price Actual Actual Estimated Actual Actual Estimated Cap. Company Symbol 3/31/11 Low High Calendar Calendar Calendar P/E P/E P/E ($MM) Interface, Inc. IFSIA PrivateBancorp, Inc. PVTB NM NM Meredith Corp. MDP Fair Isaac Corp. FICO Brink's Co. BCO Herman Miller, Inc. MLHR First American Financial Corp. FAF Brady Corp. BRC Janus Capital Group Inc. JNS Anixter Intl Inc. AXE NM Bio-Rad Laboratories, Inc. BIO Washington Post Co. WPO City National Corp. CYN Sotheby's BID HCC Insurance Holdings, Inc. HCC IDEX Corp. IEX Gannett Co., Inc. GCI DeVry Inc. DV Dun & Bradstreet Corp. DNB Mohawk Industries, Inc. MHK Jones Lang LaSalle Inc. JLL Lazard Ltd LAZ NM International Game Technology IGT Energizer Holdings, Inc. ENR Newell Rubbermaid Inc. NWL McCormick & Co., Inc. MKC Interpublic Group of Cos., Inc. IPG Tiffany & Co. TIF J.M. Smucker Co. SJM CB Richard Ellis Group, Inc. CBG Royal Caribbean Cruises Ltd. RCL Hospira, Inc. HSP Nordstrom, Inc. JWN Zimmer Holdings, Inc. ZMH Stanley Black & Decker, Inc. SWK CBS Corp. CBS Note: Holdings are as of March 31, 2011. All earnings per share numbers are fully diluted. Such numbers are from continuing operations and are adjusted for non-recurring items. All estimates of future earnings per share shown in this table are prepared by Ariel Investments research analysts as of March 31, 2011 and have not been updated to reflect any subsequent events. P/E ratios are based on earnings stated and March 31, 2011 stock price. NMNot Meaningful. arielinvestments.com 6 Fair Isaac Corporation (NYSE: FICO) 901 Marquette Avenue, Suite 3200 Minneapolis, MN 55402 612.758.5200 fico.com Fair Isaac Corporation was founded in 1956 to help companies use data to reduce risk. The company’s broad suite of services provides analytic, software and data management products to help businesses automate and improve lending decisions. Today, the company’s FICO score is one of the strongest brands in the financial services industry. FICO scores are the preeminent measure of consumer repayment ability and the industry standard used by individuals, financial analysts, investors and lenders. Fair Isaac operates in more than 80 countries servicing 5,000 corporate clients. It is headquartered in Minneapolis, Minnesota and its shares are held in Ariel Fund. Household Brand FICO scores represent a link to safety. Every major consumer lending company relies on them in some manner in its underwriting, marketing and reporting processes. As a result, Fair Isaac enjoys one of the strongest brands and client bases in financial services. An impressive 88 of the top 100 financial institutions use FICO scores. Additionally, new channels are being developed as insurance companies rely more heavily than ever on FICO scores, and consumers are more active in checking their own scores. Fair Isaac’s relationship with the tri-bureau credit monitoring agencies (Equifax, Experian and TransUnion) is critical for all parties. End users can acquire their own FICO scores from Fair Isaac directly, or purchase them from one of the agencies. In the latter case, the reporting agencies have revenue sharing agreements with Fair Isaac that account for nearly 20% of the company’s annual revenue. Over the past several years, Fair Isaac has expanded beyond simple measurement of historical data, and has been successful in marketing its tailored services to a wide range of channels (e.g., insurance, mortgage, auto, credit card, home equity, premium finance, consumer finance, etc.) with different price points for each audience. However, the company continues to recognize the value ofits key asset—its tremendous database of payment history—and leverages this competitive advantage to increase shareholder value in an ever growing number of ways. Temporary Overhang We followed Fair Isaac for several years before our initial purchase. We admired its management, brand and culture but chose not to invest because the market’s acknowledgement of the company’s strong position and clear appreciation of the FICO brand were priced into the stock. However, the recent financial crisis created a buying opportunity for us given a shift in perception of several industry dynamics: growth expectations, the impact of the federal Credit Card Act, mortgage volumes and fear that consumer finance companies would not recover as quickly as the overall economy. During the crisis, we performed rigorous due diligence and came away with confidence in the management team, including a strong Board of Directors. More specifically, Fair Isaac’s CEO Mark Greene brings a focus on shareholder value, brand management and technology development. He is surrounded by an experienced executive team and a dedicated Board with tremendous entrepreneurial success led by Chairman Skip Battle. At our time of purchase, the company’s two primary channels (credit card and mortgage) were facing heavy skepticism. We found the valuation incredibly compelling for the first time in years and initiated a position at 13x earnings and 6.6x EV/EBITDA. We believe the strength of the company’s balance sheet provides downside protection while an eventual economic recovery presents significant upside. We initiated a position at $19.32 in the fourth quarter of 2009, representing an approximate 40% discount to PMV. Still a Cash Flow King Today, FICO is experiencing a healthy recovery. We believe the strong cash flow yield of approximately 10% coupled with a restructuring initiative will benefit the company in the long run. 7 Ariel Appreciation Fund Performance Summary Inception: December 1, 1989 ABOUT THE FUND The no-load Ariel Appreciation Fund pursues long-term capital appreciation by investing in undervalued companies that show strong potential for growth. The Fund primarily invests in companies with market capitalizations between 2.5 billion and $15 billion. AVERAGE ANNUAL TOTAL RETURNSas of March 31, 2011 1st Quarter 1 Year 3 Year 5 Year 10 Year Life of Fund Ariel Appreciation Fund 7.01% 19.41% 10.84% 5.83% 7.75% 10.96% Russell Midcap Value Index 7.42% 22.26% 6.61% 4.04% 9.24% 11.54% Russell Midcap Index 7.63% 24.27% 7.25% 4.67% 8.52% 11.29% S&P 500 Index 5.92% 15.65% 2.35% 2.62% 3.29% 8.73% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To access performance data current to the most recent month-end, visit our website, arielinvestments.com. COMPOSITION OF EQUITY HOLDINGS (%) Russell Ariel Midcap Russell S&P Appreciation Value Midcap Fund† Index Index Index Consumer discretionary Financial services Health care Producer durables Consumer staples Technology Materials & processing Utilities Energy † Sector weightings are calculated based on equity holdings in the Fund and exclude cash in order to make a relevant comparison to the indexes. Expense Ratio As of 9/30/2010 1.18% TOP TEN EQUITY HOLDINGS 1 CBS Corp. 4.8% 6 Accenture plc 3.6% Mass media company Global management consultant specializing in technology and 2 Viacom, Inc. 4.3% outsourcing Cable network and film production company 7 Jones Lang LaSalle Inc. 3.5% Leading commercial real estate 3 Gannett Co., Inc. 3.9% services firm Largest U.S. newspaper company and publisher of USA Today 8 Lazard Ltd 3.4% International financial advisory 4 DeVry Inc. 3.7% and asset management firm Global provider of educational services 9 Northern Trust Corp. 3.4% Premier trust bank focused on asset 5 Zimmer Holdings, Inc. 3.6% management, asset custodianship Leading designer and manufacturer and private banking in the orthopedic marketplace 10 Interpublic Group of Cos., Inc. 3.3% Global holding company of advertising and marketing services companies Note: The graph and performance table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Russell Midcap® Value Index measures the performance of mid-cap value companies with lower price-to-book ratios and lower forecasted growth values. The Russell Midcap® Index measures the performance of mid-cap companies. The S&P 500 is a broad market-weighted index dominated by blue-chip stocks. All indexes are unmanaged, and an investor cannot invest directly in an index. Total return does not reflect a maximum 4.75% sales load charged prior to 7/15/94. arielinvestments.com 8 Ariel Appreciation Fund Statistical Summary (unaudited) 52-Week Range Earnings per Share P/E Calendar Market Ticker Price Actual Actual Estimated Actual Actual Estimated Cap. Company Symbol 3/31/11 Low High Calendar Calendar Calendar P/E P/E P/E ($MM) Madison Square Garden, Inc. MSG First American Financial Corp. FAF Janus Capital Group Inc. JNS Bio-Rad Laboratories, Inc. BIO City National Corp. CYN Sotheby's BID Gannett Co., Inc. GCI DeVry Inc. DV Dun & Bradstreet Corp. DNB Mohawk Industries, Inc. MHK Jones Lang LaSalle Inc. JLL Lazard Ltd LAZ NM International Game Technology IGT Apollo Group, Inc. APOL Interpublic Group of Cos., Inc. IPG Tiffany & Co. TIF J.M. Smucker Co. SJM CB Richard Ellis Group, Inc. CBG Mattel, Inc. MAT Clorox Co. CLX Nordstrom, Inc. JWN Zimmer Holdings, Inc. ZMH Northern Trust Corp. NTRS Stanley Black & Decker, Inc. SWK Omnicom Group Inc. OMC CBS Corp. CBS St. Jude Medical, Inc. STJ T. Rowe Price Group, Inc. TROW Thermo Fisher Scientific Inc. TMO Carnival Corp. CCL AFLAC Inc. AFL Viacom, Inc. VIA.B Illinois Tool Works Inc. ITW Dell Inc. DELL Franklin Resources, Inc. BEN Baxter Intl Inc. BAX Accenture plc ACN Note: Holdings are as of March 31, 2011. All earnings per share numbers are fully diluted. Such numbers are from continuing operations and are adjusted for non-recurring items. All estimates of future earnings per share shown in this table are prepared by Ariel Investments research analysts as of March 31, 2011 and have not been updated to reflect any subsequent events. P/E ratios are based on earnings stated and March 31, 2011 stock price. NMNot Meaningful. 9 Madison Square Garden, Inc. (NASDAQ: MSG) Two Pennsylvania Plaza New York, NY 10121 212.465.6741 msg.com Madison Square Garden is a vertically-integrated sports, entertainment and media business. With two of the most recognizable brands in sports, the New York Knicks and the New York Rangers, the company essentially owns monopolies in one of the most lucrative sports markets in the country. The Madison Square Garden arena in midtown Manhattan is the only venue of its kind in the borough, and the company’s Radio City Christmas Spectacular has become part of the holiday season for millions of Americans. Reaching approximately 8 million subscribers in the New York area, the MSG and MSG Plus cable networks broadcast a variety of sports teams including the Buffalo Sabres, the New York Islanders, and the New Jersey Devils in addition to the Knicks and Rangers. Additionally, the company owns the Chicago Theatre and controls the booking rights for Radio City Music Hall and the Beacon Theatre in New York, as well as the Wang Theatre in Boston. These assets provide content to the company’s Fuse cable network, which delivers music-focused programming to 49 million households nationally. Home Court Advantage Spun-off of Cablevision Systems Corp. in February 2010, the company immediately undertook a significant capital project with the transformation of the Madison Square Garden arena. Expected to take three years and cost nearly $1 billion, the project includes a renovation of the entire arena, including a significant upgrade of the seating, luxury suites, and concessions. With only $170 million invested so far, there are early signs of a potential payback with the Knicks and Rangers raising ticket prices next season 49% and 23%, respectively. The company has signed new lucrative sponsorship deals, including a long-term marquee deal with JPMorgan Chase reportedly worth $300 million over 10 years. Additionally, revenues from concessions and luxury suites are expected to increase sharply as a result of the renovations. Playing as a Team Although the Knicks and Rangers generate most of the headlines, the underappreciated workhorses of this team are MSG and MSG Plus, the regional sports networks that distribute the sports content. In recent years, most of the company’s cash flow has been generated by its media assets, which enjoy profitable long-term distribution contracts. Cable providers such as Time Warner Cable and Cablevision pay the company more than $2 per month per subscriber to carry the networks, regardless of sports team performance or viewership. This compares to less than $1 per month per subscriber for cable networks such as USA and TNT. In a media environment where many content providers are concerned about challenges from online distribution, sports content is uniquely positioned to drive live viewership with no direct competition. For a Knicks fan, there is no replacement to watching a live game. Nothing but Net Over the past decade, the Knicks have consistently sold out the Garden, despite only making the playoffs once. This season, the Knicks and Rangers are both in the playoffs for the first time since 1997. With the late-season additions of Carmelo Anthony and Chauncey Billups, the Knicks have generated more buzz than they have enjoyed in years. Playoff games add high-margin revenue through additional ticket sales, concessions, advertising and television fees—all upside for the organization. With a strong balance sheet and a portfolio of unique assets, Madison Square Garden is well positioned to generate headlines both on and off the court. As of March 31st, 2011, Madison Square Garden traded at $26.99, a 34% discount to our private market value of $40.64. arielinvestments.com 10 Performance data quoted represents past performance. All performance assumes the reinvestment of dividends and capital gains. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month end may be obtained by visiting our website, arielinvestments.com. Dear Fellow Shareholder: For the quarter ending March 31,2011, Ariel Focus Fund underperformed its benchmark and the broader market, gaining +4.51% versus +6.46% for the Russell 1000 Value Index and +5.92% for the S&P 500 Index. Although the Fund outperformed the market in the first two months of the year, developments in Japan and the Middle East in early March impacted several of our holdings, driving the quarter’s underperformance. Despite the lag, the portfolio remains compellingly cheap in our view, having ended the quarter with a forward P/E multiple of 11.5x compared to 12.7x for the Russell 1000 Value Index and 13.0x for the S&P 500 Index. Two of our biggest detractors during the quarter were cruiseline Carnival Corp. (CCL) and insurer AFLAC Inc. (AFL). Higher oil prices stemming in part from unrest in the Middle East caused Carnival to lower its forecast for 2011 earnings, which drove its share price down -16.36% for the quarter. Concerns about increased medical costs resulting from the tragic earthquake, tsunami and resulting damage to nuclear power plants in Japan pushed AFLAC’s shares down -10.33% in March. In addition, shares of banking firms Goldman Sachs Group, Inc. (GS), Morgan Stanley (MS) and Citigroup Inc. (C) all fell late in the quarter due principally to concerns about the regulatory environment. Although energy giant Exxon Mobil (XOM) is our largest holding, ourunderweight in the energy sector has been a headwind this year. On the positive side, companies aiding relative performance in the quarter included consultant Accenture plc (ACN; +13.36%), Exxon Mobil (+15.67%) and technology firm International Business Machines Corp. (IBM; +11.55%). Exxon has benefitted from the recent increase in global oil prices. Its acquisition of XTO in 2010 made it a leader in natural gas, which we and Exxon management think will get more use given global petroleum demand. When we initiated our position in IBM in June of 2005, it had been written off as a mainframe computer company whose best days were behind it. Since then, IBM management has grown earnings per share (EPS) from $6.06 in 2006 to a projected $12.95 in 2011 through divestitures of slow-growth businesses, selected acquisitions as well as reinvestments in the company’s underappreciated software and consulting businesses. IBM closed the quarter at a price of $163.07 per share at just 12.2x our forward cash earnings estimate. Why We Remain Bullish For over a year, our view of the market could be easily summarized as: 1) The market is somewhere between reasonably and attractively priced; 2) The economy and corporate earnings are stronger than generally perceived; and 3) High-quality large caps represent the best value in the market, particularly given their relatively low risk. If you like your portfolio managers to be consistent and predictable, the good news is we still hold these same three views, with only modest adjustments. The bad news is that we are running out of new ways to say “quality is cheap!” Specifically, the broad market has more than doubled since March 9, 2009, but still trades at a forward P/E of approximately 13.0x. Although that puts it between fairly priced and cheap (maybe a little closer to the former), in our view it is far from expensive. 11 The primary factors that keep us relatively bullish are the performance and outlook of our portfolio companies and our confidence in the managers who run them. Phrases like “stopped getting worse,” and “bouncing along the bottom” have been replaced by “business is clearly better” and “finally getting some revenue growth.” When asked if the market and Wall Street analysts are “generally getting your story right,” many managers have commented that the market does not understand how much of their business is overseas where economies are stronger, especially in emerging markets. Our own view is that Wall Street continuesto underestimate earnings power, falling victim tothe behavioral finance tendency to “anchor” onrecent results. Another reason for optimism is how connected future earnings growth is to stock repurchases as well as mergers and acquisitions in the present environment. As many know, larger companies have record amounts of cash—in aggregate American corporate balance sheets hold nearly $2 trillion in cash. What is less well understood is how traditional calculations of P/E ratios and market value do not adjust for this cash. For instance, Microsoft Corp.’s (MSFT) P/E ratio will appear in most databases as 9.8x at quarter-end, but that figure ignores the roughly $35 billion of net cash sitting on Microsoft’s books. Usually in a transaction there is a trade-off between acquired revenue growth and near-term earnings dilution. Historically, the purchase of a business whose earnings are growing faster than the buyer’s would still result in at least one to two years of EPS dilution. The combination of large excess cash balances and extremely cheap debt financing means that today, purchasing even a fast-growing target can be immediately accretive, even before synergies. Simply put, in this unusual environment whenever Microsoft buys back its own stock or buys a profitable company, it immediately expands its earnings. (To learn more about this company, see our Company Spotlight on Microsoft Corp. found on page 16.) Stock repurchase programs make sense when a company’s shares are trading at a discount. At quarter-end, the companies in our portfolio were trading at a -26.5% discount to our private market value calculation, making stock repurchases a potential opportunity to increase intrinsic value per share in a tax-efficient manner. arielinvestments.com 12 Outlook: Three Possible Scenarios Our outlook for the three most likely scenarios for the next few years is as follows. In our view, the most probable course is relatively steady economic growth in North America with above-trend growth in the rest of the world, in which case we would expect high-single-digit to low-double-digit returns for the market as a whole. That said, we believe there is a good chance that high-quality companies currently trading at discounted P/Es might see their multiples return to their traditional market premiums as the market once again pays more for quality, stability, lower costs of capital and greater international exposure. In the second scenario, a global economic downturn could result from unsustainable federal deficits and growing entitlements. In this scenario, high-quality companies would have a key advantage in a difficult environment. Companies with strong balance sheets and more diversified business models should be more buoyant on a fundamental business level than levered, lower-quality enterprises. In the third scenario, world economic growth beats expectations. In this environment, cyclical companies and those with leveraged balance sheets are likely to prosper. This happened in 2006, and the Fund rose in absolute terms but trailed the market. In summary, we believe strong, diversified companies are well-positioned for two of the three most likely economic outcomes. This view stems from an unusual state of the market: the highest-quality, least-risky companies are trading at steep discounts to the valuations they usually have enjoyed. Portfolio Comings and Goings During the quarter, we initiated a position in Abbott Laboratories (ABT), which we have monitored for years. Abbott has a great, diversified portfolio of pharmaceutical, diagnostic and nutritional products but trades at a forward P/E of just 9.9x. Concerns about competition for its rheumatoid arthritis drug Humira pushed Abbott’s stock below $50, where it traded in 2001 when its earnings were one-third their current level. Lastly, we exited Toyota Motor Corp. (TM) as well as Interpublic Group of Cos., Inc. (IPG). We were fortunate to sell Toyota in March before the recent events in Japan, which have since depressed the company’s stock price. We owned Toyota since the Fund’s inception in 2005 and considered it one of the highest-quality companies in our portfolio. But the combination of a dramatic drop in North American car sales (from over 17 million cars per year to approximately 11.5 million currently) and the restructuring and cost reductions of General Motors (GM) and Chrysler, has reduced Toyota’s previously wide moat. We purchased Interpublic in early 2010 and sold early in 2011. Normally we hold stocks for longer periods. With Interpublic, however, we bought at a fairly deep discount to our estimate of its intrinsic value. Although we do not think that the company’s value changed much in a year, the stock price went up enough to wipe out the discount. As always, we appreciate the opportunity to serveyou and welcome any questions or comments youmight have. You can also contact us directly atemail@arielinvestments.com. Sincerely, Charles K. Bobrinskoy Vice Chairman & Director of Research Co-Portfolio Manager Timothy Fidler Senior Vice President Co-Portfolio Manager 13 Ariel FocusFund Performance Summary Inception:June30, 2005 ABOUT THE FUND The no-load Ariel Focus Fund pursues long-term capital appreciation by investing in undervalued companies that show strong potential for growth. The Fund primarily invests in companies with market capitalizations in excess of $10 billion. Ariel Focus Fund is a non-diversified fund and holds approximately 20 securities. AVERAGE ANNUAL TOTAL RETURNS as of March 31, 2011 1st Quarter 1 Year 3 Year 5 Year Life of Fund Ariel Focus Fund 4.51% 10.17% 1.94% 1.54% 2.56% Russell 1000 Value Index 6.46% 15.15% 0.60% 1.38% 3.12% S&P 500 Index 5.92% 15.65% 2.35% 2.62% 4.02% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To access performance data current to the most recent month-end, visit our website, arielinvestments.com. COMPOSITION OF EQUITY HOLDINGS (%) Russell Ariel S&P Focus Value Fund† Index Index Financial services Health care Consumer discretionary Technology Producer durables Energy Consumer staples Utilities Materials & processing † Sector weightings are calculated based on equity holdings in the Fund and exclude cash in order to make a relevant comparison to the indexes. Expense Ratio Net 1.25%* Gross 1.58%* TOP TEN EQUITY HOLDINGS 1 Exxon Mobil Corp. 6.1% 6 Johnson & Johnson 4.7% Engaged in the exploration, Diversified health care and production, transportation and consumer products company sale of crude oil and natural gas 7 Omnicom Group Inc. 4.7% 2 International Business 5.8% Leading global advertising Machines Corp. and marketing services company World’s top provider of computer products and services 8 Apollo Group, Inc. Global leader in for-profit 4.6% 3 Zimmer Holdings, Inc. 5.5% education Leading designer and manufacturer in the orthopedic marketplace 9 Bank of New York Mellon Corp. 4.6% Specializes in asset and wealth 4 Walgreen Co. 5.1% management plus custodial Nation’s largest drugstore chain servicing worldwide 5 Microsoft Corp. 5.0% 10 Tyco Intl Ltd. 4.6% Worldwide leader in computer Diversified manufacturing software conglomerate *As of 9/30/10. Ariel Investments, LLC, the Adviser to the Funds, is contractually obligated to waive fees and reimburse expenses in order to limit Ariel Focus Fund’s total annual operating expenses to 1.25% of net assets through the end of the fiscal year ending September 30, 2012. Note: The graph and performance table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Russell 1000® Value Index measures the performance of large-cap value companies with lower price-to-book ratios and lower expected growth values. The S&P 500 is a broad market-weighted index dominated by blue-chip stocks. All indexes are unmanaged, and an investor cannot invest directly in an index. Ariel Focus Fund is a non-diversified fund and therefore may be subject to greater volatility than a more diversified investment. arielinvestments.com 14 Ariel Focus Fund Statistical Summary (unaudited) 52-Week Range Earnings per Share P/E Calendar Market Ticker Price Actual Actual Estimated Actual Actual Estimated Cap. Company Symbol 3/31/11 Low High Calendar Calendar Calendar P/E P/E P/E ($MM) DeVry Inc. DV Apollo Group, Inc. APOL Zimmer Holdings, Inc. ZMH Omnicom Group Inc. OMC Tyco Intl Ltd. TYC Carnival Corp. CCL AFLAC Inc. AFL Dell Inc. DELL Lockheed Martin Corp. LMT Baxter Intl Inc. BAX Accenture plc ACN Walgreen Co. WAG Bank of New York Mellon Corp. BK NM Morgan Stanley MS NM Abbott Laboratories ABT Goldman Sachs Group, Inc. GS Citigroup Inc. C NM Johnson & Johnson JNJ JPMorgan Chase & Co. JPM International Business Machines Corp. IBM Microsoft Corp. MSFT Exxon Mobil Corp. XOM Note: Holdings are as of March 31, 2011. All earnings per share numbers are fully diluted. Such numbers are from continuing operations and are adjusted for non-recurring items. All estimates of future earnings per share shown in this table are prepared by Ariel Investments research analysts as of March 31, 2011 and have not been updated to reflect any subsequent events. P/E ratios are based on earnings stated and March 31, 2011 stock price. NMNot Meaningful. 15 Microsoft Corporation (NASDAQ: MSFT) One Microsoft Way Redmond, WA 98052 800.285.7772 microsoft.com Founded in 1975 by Bill Gates and Paul Allen, Microsoft is the global leader in enterprise and consumer software. The company is the worldwide leader in software, services and solutions with more than half a billion people relying on the company’s flagship Windows and Office products. Additionally, its reach extends into consumer gaming, internet search, mobile phones and cloud computing. Combined, Microsoft has built a fortress-like moat that continues to position it for a bright future. Yet overblown concerns around increasing competition have distracted investors and created a disconnect between its growing earnings power and the current stock price. A Misunderstood Consumer Apple’s success in consumer electronics has created an over-emphasis on and under-appreciation of Microsoft’s own consumer electronics business. Accounting for just 13% of revenues, the impact of a few product missteps has been overblown, while the successes ignored. XBOX 360 has sold over 50 million consoles worldwide, while Microsoft Kinect was deemed by Guinness World Records as the fastest selling consumer electronics device in history. A recent partnership with Nokia has the Windows Phone operating system projected to overtake both Apple and Blackberry in global market share. Finally, a recent Forrester study concluded that Windows is the number one operating system consumers want on tablet computers. Windows Refresh The true engines behind the Microsoft machine are Windows and Office, operating on nine out of every ten computers worldwide and generating nearly 60% of revenues. Despite competitors’ attempts to offer alternatives for free, Microsoft’s moat continues to prove impenetrable. Protected by high switching costs and fueled by a global IT refresh, Windows 7 has sold over 300 million licenses, making it the fastest growing operating system in history. That is a sales rate of nearly eight copies per second. Not to be outdone, Office 2010 is the fastest-selling consumer version of Office in history. A View from the Cloud The next big opportunity in enterprise solutions is cloud computing and Microsoft is well positioned to gain a competitive advantage. Its broad product offerings in software, infrastructure and virtualization provide a one-stop shop for existing and new clients alike, and at a fraction of the cost of its competitors. For example, the price of Microsoft’s virtualization offering is 80% lower than market leader VMware’s. This pricing strategy has allowed Microsoft to capture over 15% of market share in just two years. Given its unmatched enterprise software installation base, Microsoft’s strong cloud offering is already achieving the unthinkable — generating 70% of its cloud technology sales from new customers. From Gates to Ballmer, You Can’t Ignore the Numbers The management transition since Bill Gates hasn’t been viewed favorably, but the perception has been skewed by the timing. Steve Ballmer took the reigns as CEO just months before the internet bubble burst. Looking past the stock price, the true measure of management has been evidenced by the numbers. Since the height of the internet bubble in March 2000, both earnings per share and cash flow per share have grown 250%. Yet the stock price has declined over 70% despite returning nearly $170 billion to shareholders over that same time period. The company currently has $3.75 per share in net cash on its balance sheet — ample capital to fuel future growth. A Rare Opportunity Once the darling of the internet boom, Microsoft has been unfairly penalized, in our view, for concerns that aren’t grounded in reality. We see beyond the fear, jumping at the opportunity to own a world-class brand, protected by a fortress-like moat, with growing earnings power and trading at a once-in-a-lifetime discount to its future growth prospects. As of March 31, 2011, shares traded at $25.36, a 40% discount to our private market value of $42.23. arielinvestments.com 16 Performance data quoted represents past performance. All performance assumes the reinvestment of dividends and capital gains. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month end may be obtained by visiting our website, arielinvestments.com. Dear Fellow Shareholder: The launch of Ariel Discovery Fund will be forever etched in our minds, as it coincided with the Great Chicago Blizzard of 2011. While the focus of most of the city’s workforce was on getting home before roads became impassable, we were excited to spend the day putting our initial shareholders’ money to work in the names we had identified over months of preparation. For the two months since inception, the small-cap companies comprising Ariel Discovery Fund gained 3.30%. Meanwhile, the Russell 2000 Value Index gained 6.54% and the large-company Standard & Poor’s 500 Index returned 3.47%. While the Fund lagged its benchmark, this was primarily due to a high cash position in the initial weeks as we patiently put our shareholders’ money to work while the market showed considerable strength. By March 1, we were roughly 70% invested, and for the month of March we gained 3.20%. The Russell 2000 Value Index gained 1.39% and the S&P 500 returned 0.04 % for that brief period. As of quarter-end Ariel Discovery was more than 90% invested in stocks. In future letters we will have more to say about quarterly and long-term performance, along with information on portfolio comings and goings. With this inaugural letter for Ariel Discovery Fund shareholders, we thought it would be useful to spend some time describing the deep value approach that we will be employing to manage this fund. Deep Value Investing in the World of Small-Cap Stocks If value investing means buying at a discount to intrinsic value, then it must follow that deep value investing means buying at a steep discount—or is there more to it than that simple distinction? In our case there is a subtle but significant difference—one that has to do mostly with the opportunities presented at the small end of the equity market. Broadly speaking, value investing in Ariel’s other mutual funds is primarily focused on finding quality companies with predictable earnings growth and then buying them when they are attractively priced. In Ariel Discovery Fund, our deep value approach leads us to focus first and foremost on price. That is, we look for share price discounts so large that quality and growth, while always desirable, are not necessary to earn a substantial return on a stock. How and why does this deep value approach work? A number of academic studies describe the “value effect,” which is particularly strong in very small stocks. Eugene Fama and Kenneth French are the most prominent scholars to examine the relationship between company size and the value premium. When price-to-book value is used to define value, a notable performance advantage occurs for small stocks.1 Works by Josef Lakonishok, Andrei Shleifer and Robert Vishny, as well as Richard Thaler and Werner DeBondt, also show how investors’ behavioral biases drive superior results for such value-based strategies.2 17 A Key Concept: Margin of Safety We believe this value phenomenon is consistent with the investment philosophies of Benjamin Graham and David Dodd, widely recognized as the fathers of value investing. Because the level and sustainability of earnings and growth are difficult to estimate properly, investors tend to misprice small stocks on an earnings basis. Asset values (i.e., cash, receivables, and property, plant & equipment) tend to be more stable, and when investors take a dim view of the earnings power of a company, a margin of safety may appear. This concept of a margin of safety is the key to our deep value approach. Essentially we want to buy at a low enough price that we can have a successful investment even when we are wrong about the outcome for the company’s fundamentals.3 Additionally, we believe illiquidity, so often thought of as a major risk inherent in small-cap investing, can be the friend of the long-term investor. Roger Ibbotson recently produced data supporting this view. He has shown illiquid stocks outperform liquid stocks across all market cap ranges. He believes avoidance by investors of thinly-traded stocks creates bargains, and over long periods of time these bargain prices can provide excess returns.4 From a practical standpoint, we believe we can take advantage of impatience to buy at larger discountsand sell at higher premiums. For instance, a buying opportunity may arise from the forced liquidation of a large position in an illiquid stock. Likewise, newfound enthusiasm by Wall Street analysts or traders may cause a stock’s price to suddenly spike higher – providing the opportunity to reduce a position at an attractive price. Our Current Favorite Deep Value Stock To implement the strategy described above, we generally look for protection in asset values with an emphasis on cash-rich and debt-free balance sheets, strong and motivated management teams and upside potential from underappreciated future opportunities. One stock which embodies everything we look for in such an investment is Force Protection, Inc. (FRPT). Based in Ladson, South Carolina, Force Protection is a leading provider of blast protection technology. Its primary products are a line of Mine Resistant Ambush Protected vehicles, or MRAPs. These armored vehicles protect American and allied troops from landmines, hostile fire and roadside bombs in conflict zones around the globe. With survival of troops at the highest-priority level, and as the world becomes an increasingly dangerous place, there is little doubt that Force Protection operates in an extraordinarily attractive niche. Yet because of missteps by previous management, the company’s stock remains in the penalty box with investors, and it trades at little more than the value of its cash-rich balance sheet. arielinvestments.com 18 The current management team, headed by CEO Michael Moody and CFO Charlie Mathis, has done an outstanding job transforming the company over the last three years from a high-cost manufacturing-focused company to a provider of “survivability solutions” based on technological innovation. Advances such as the modular construction of the Ocelot vehicle have led to a recent major contract win with the United Kingdom and increased prospects for future awards. Significant stock ownership by top management further bolsters our confidence that their interests are aligned with those of shareholders. From a valuation perspective, Force Protection is attractive on both its assets and its operations. At quarter-end, the share price of $4.90 indicated a market capitalization of just under $350 million. Cash on the balance sheet was $150 million at year-end, or $2.12 per share—with receivables due from the U.S. government poised to take that number to roughly $3.00 per share by mid-year. Thus, with a tangible book value of $4.65 per share, and nearly two-thirds of that soon to be in cash, investors are assigning almost no value to the future operations of the company. Yet, Force Protection has a profitable and potentially fast-growing business. Only 23% of 2010 revenues came from vehicle sales, with the balance from sparesand modernization work for the 4,500 vehicles already in service. These recurring revenue streams will lead to predictable and solid cash flows even if Force Protection never wins another contract. Our estimate for 2011 earnings of $0.48 per share implies a P/E of roughly 9x, and approximately 4x when one backs out the mid-year cash level. On top of that, potential contracts with Australia and Canada due to be announced in 2011 and 2012 provide very significant upside potential. Yet again, the current price is so attractive that we feel the company’s stock is deeply undervalued even without these potential wins. As always, we appreciate the opportunity to serveyou and welcome any questions or comments youmight have. You can also contact us directly atemail@arielinvestments.com. Sincerely, Senior Vice President Lead Portfolio Manager 1 Eugene Fama and Kenneth French, “The Anatomy of Value and Growth Stock Returns,” Financial Analysts Journal vol. 63 (2007). 2 Josef Lakonishok, et al., “Contrarian Investment, Extrapolation, and Risk,” Journal of Finance vol. 49, (1994). 3 Attempting to purchase with a margin of safety on price cannot protect investors from the volatility associated with stocks, incorrect assumptions or estimations on our part, declining fundamentals, or external forces that damage our holdings. It should cushion blows but cannot completely stave them off. 4 Daniel Fisher, “You Can’t Be Too Thin,” Forbes Magazine 8 Nov. 2010. 19 Ariel Fund Schedule of Investments March 31, 2011 (unaudited) Number of Shares Common Stocks—98.83% Cost Market Value Consumer discretionary & services—40.19% CBS Corp., Class B DeVry Inc. Gannett Co., Inc. International Game Technology Interpublic Group of Cos., Inc. Meredith Corp. Mohawk Industries, Inc.(a) Newell Rubbermaid Inc. Nordstrom, Inc. Royal Caribbean Cruises Ltd.(a) Sotheby's Stanley Black & Decker, Inc. Tiffany & Co. Washington Post Co., Class B Consumer staples—6.68% Energizer Holdings, Inc.(a) J.M. Smucker Co. McCormick & Co., Inc. Financial services—25.73% CB Richard Ellis Group, Inc.(a) City National Corp. Dun & Bradstreet Corp. Fair Isaac Corp.(b) First American Financial Corp. HCC Insurance Holdings, Inc. Janus Capital Group Inc. Jones Lang LaSalle Inc. Lazard Ltd, Class A PrivateBancorp, Inc. Health care—9.97% Bio-Rad Laboratories, Inc., Class A(a) Hospira, Inc.(a) Zimmer Holdings, Inc.(a) Materials & processing—2.98% Interface, Inc., Class A(b) Producer durables—11.43% Brady Corp., Class A Brink's Co. Herman Miller, Inc. IDEX Corp. Technology—1.85% Anixter Intl Inc. Total common stocks Principal Amount Repurchase Agreement—1.13% Cost Market Value Fixed Income Clearing Corporation, 0.01%, dated 3/31/2011, due 4/1/2011, repurchase price $27,291,104, (collateralized by Federal Home Loan Mortgage Assoc., 6.25%, due 7/15/2032) Total Investments—99.96% Other Assets less Liabilities—0.04% Net Assets—100.00% (a)Non-income producing. (b)Affiliated company (See Note Five). A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Semi-Annual Report 20 Ariel Appreciation Fund Schedule of Investments March 31, 2011 (unaudited) Number of Shares Common Stocks—98.87% Cost Market Value Consumer discretionary & services—43.72% Apollo Group, Inc., Class A Carnival Corp. CBS Corp., Class B DeVry Inc. Gannett Co., Inc. International Game Technology Interpublic Group of Cos., Inc. Madison Square Garden, Inc., Class A(a) Mattel, Inc. Mohawk Industries, Inc.(a) Nordstrom, Inc. Omnicom Group Inc. Sotheby's Stanley Black & Decker, Inc. Tiffany & Co. Viacom, Inc. Consumer staples—3.32% Clorox Co. J.M. Smucker Co. Financial services—29.35% AFLAC Inc. CB Richard Ellis Group, Inc.(a) City National Corp. Dun & Bradstreet Corp. First American Financial Corp. Franklin Resources, Inc. Janus Capital Group Inc. Jones Lang LaSalle Inc. Lazard Ltd, Class A Northern Trust Corp. T. Rowe Price Group, Inc. Health care—14.63% Baxter Intl Inc. Bio-Rad Laboratories, Inc., Class A(a) St. Jude Medical, Inc. Thermo Fisher ScientificInc.(a) Zimmer Holdings, Inc.(a) Producer durables—5.03% Accenture plc, Class A Illinois Tool Works Inc. Technology—2.82% Dell Inc.(a) Total common stocks Total Investments—98.87% Cash, Other Assets less Liabilities—1.13% Net Assets—100.00% (a)Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. arielinvestments.com 21 Semi-Annual Report Ariel Focus Fund Schedule of Investments March 31, 2011 (unaudited) Number of Shares Common Stocks—97.09% Cost Market Value Consumer discretionary & services—15.96% Apollo Group, Inc.(a) Carnival Corp. DeVry Inc. Omnicom Group Inc. Consumer staples—5.08% Walgreen Co. Energy—6.12% Exxon Mobil Corp. Financial services—23.77% AFLAC Inc. Bank of New York Mellon Corp. Citigroup Inc.(a) Goldman Sachs Group, Inc. JPMorgan Chase & Co. Morgan Stanley Health care—18.41% Abbott Laboratories Baxter Intl Inc. Johnson & Johnson Zimmer Holdings, Inc.(a) Producer durables—12.44% Accenture plc, Class A Lockheed Martin Corp. Tyco Intl Ltd. Technology—15.31% Dell Inc.(a) International Business Machines Corp. Microsoft Corp. Total common stocks Total Investments—97.09% Cash, Other Assets less Liabilities—2.91% Net Assets—100.00% (a)Non-income producing. A category may contain multiple industries as defined by the Standard Industrial Classification system. See Notes to Schedules of Investments. Semi-Annual Report 22 Ariel Discovery Fund Schedule of Investments March 31, 2011 (unaudited) Number of Shares Common Stocks—90.30% Cost Market Value Consumer discretionary & services—21.32% Callaway Golf Co. Gaiam, Inc., Class A International Speedway Corp., Class A JAKKS Pacific, Inc. (a) The Knot, Inc.(a) Madison Square Garden, Inc., Class A(a) RadioShack Corp. Shoe Carnival, Inc.(a) Financial services—20.10% Aspen Insurance Holdings Ltd. Avatar Holdings Inc.(a) First American Financial Corp. Market Leader, Inc.(a) MB Financial, Inc. Republic Bancorp, Inc., Class A SeaBright Holdings, Inc. Health care—7.47% Symmetry Medical Inc.(a) TomoTherapy Inc.(a) Vical Inc.(a) Materials & processing—5.60% Landec Corp.(a) Orion Energy Systems, Inc.(a) Simpson Manufacturing Co., Inc. Producer durables—14.76% Ballantyne Strong, Inc.(a) Force Protection, Inc.(a) Team, Inc.(a) Tecumseh Products Co., Class A(a) Technology—21.05% American Reprographics Co.(a) Comtech Telecomm. Corp. Imation Corp.(a) InfoSpace, Inc.(a) Multi-Fineline Electronix, Inc.(a) PCTEL, Inc.(a) Pervasive Software Inc.(a) Richardson Electronics, Ltd. Sigma Designs, Inc.(a) Total common stocks Total Investments—90.30% Cash, Other Assets less Liabilities—9.70% Net Assets—100.00% (a)Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. arielinvestments.com 23 Semi-Annual Report Statements of Assets & Liabilities March 31, 2011 (unaudited) Ariel Fund Ariel Appreciation Fund Ariel Focus Fund Ariel Discovery Fund Assets: Investments in unaffiliated issuers, at value (cost $1,236,057,384, $859,979,690, $48,410,318 and $2,991,557, respectively) Investments in affiliated issuers, at value (cost $88,052,308) — — — Repurchase agreements, at value (cost $27,291,096, $0, $0 and $0, respectively) — — — Cash — Receivable for fund shares sold Receivable for securities sold — — Dividends and interest receivable Prepaid and other assets Total assets Liabilities: Payable for securities purchased Payable for fund shares redeemed — Other liabilities Total liabilities Net assets Net assets consist of: Paid-in capital Undistributed net investment income (loss) Accumulated net realized gain (loss) on investment transactions Net unrealized appreciation on investments Total net assets Total net assets: Shares outstanding (no par value) Net asset value, offering and redemption price per share The accompanying notes are an integral part of the financial statements. Semi-Annual Report 24 Statements of Operations Period Ended March 31, 2011 (unaudited) Six Months Ended March 31, 2011 January 31, 2011* to March 31, 2011 Ariel Fund Ariel Appreciation Fund Ariel Focus Fund Ariel Discovery Fund Investment income: Dividends Unaffiliated issuers $411,078(a) Affiliated issuers 221,960(b) — — — Interest — — Total investment income Expenses: Management fees Distribution fees Shareholder service fees — Transfer agent fees and expenses Printing and postage expenses Trustees' fees and expenses Professional fees Custody fees and expenses Federal and state registration fees Interest expense — — 81 — Miscellaneous expenses — Total expenses before reimbursements Expense reimbursements — — Net expenses Net investment income (loss) Realized and unrealized gain: Net realized gain on investments Unaffiliated issuers Affiliated issuers 464,210(b) — — — Change in net unrealized appreciation on investments Net gain on investments Net increase in net assets resulting from operations *Commencement of operations. (a)Net of $761 in foreign tax withheld. (b)See Note Five for information on affiliated issuers. The accompanying notes are an integral part of the financial statements. arielinvestments.com 25 Semi-Annual Report Statements of Changes in Net Assets Ariel Fund Ariel Appreciation Fund Six Months Ended Year Ended Six Months Ended Year Ended March 31, 2011 September 30, 2010 March 31, 2011 September 30, 2010 (unaudited) (unaudited) Operations: Net investment income (loss) Net realized gain on investments and foreign currency translations Change in net unrealized appreciation on investments and foreign currency translations Net increase in net assets from operations Distributions to shareholders: Net investment income Total distributions Share transactions: Shares issued Shares issued in reinvestment of dividends and distributions Shares redeemed Net decrease from share transactions Total increase in net assets Net assets: Beginning of year End of period Undistributed net investment income included in net assets at end of period $ — Capital share transactions: Shares sold Shares reinvested Shares redeemed Net decrease in shares outstanding The accompanying notes are an integral part of the financial statements. Semi-Annual Report 26 Ariel Focus Fund Ariel Discovery Fund Six Months Ended Year Ended January 31, 2011* March 31, 2011 September 30, 2010 to March 31, 2011 (unaudited) (unaudited) Operations: Net investment income (loss) Net realized gain on investments and foreign currency translations Change in net unrealized appreciation/depreciation on investments and foreign currency translations Net increase in net assets from operations Distributions to shareholders: Net investment income — Total distributions — Share transactions: Shares issued Shares issued in reinvestment of dividends and distributions — Shares redeemed — Net increase (decrease) from share transactions Total increase in net assets Net assets: Beginning of year — End of period Undistributed net investment income (loss) included in net assets at end of period Capital share transactions: Shares sold Shares reinvested — Shares redeemed — Net increase (decrease) in shares outstanding * Commencement of operations. The accompanying notes are an integral part of the financial statements. arielinvestments.com 27 Semi-Annual Report Financial Highlights For a share outstanding throughout each period Ariel Fund Year Ended September 30 Six Months Ended March 31, 2011 (unaudited) Net asset value, beginning of year Income from investment operations: Net investment income (loss) Net realized and unrealized gains (losses) on investments Total from investment operations Distributions to shareholders: Dividends from net investment income (0.00)(a) — Distributions from capital gains — — — Total distributions Net asset value, end of period Total return 23.43%(b) 19.58% (0.36)% (26.55)% 11.97% 2.16% Supplemental data and ratios: Net assets, end of period, in thousands Ratio of expenses to average net assets 1.03%(c) 1.06% 1.14% 1.07% 1.03% 1.07% Ratio of net investment income (loss) to average net assets 0.19%(c) (0.16)% 0.41% 0.76% 0.05% 0.19% Portfolio turnover rate 12%(b) 40% 45% 24% 25% 28% Ariel Appreciation Fund Year Ended September 30 Six Months Ended March 31, 2011 (unaudited) Net asset value, beginning of year Income from investment operations: Net investment income (loss) Net realized and unrealized gains (losses) on investments Total from investment operations Distributions to shareholders: Dividends from net investment income Distributions from capital gains — — Total distributions Net asset value, end of period Total return 20.07%(b) 17.64% 3.54% (20.49)% 12.09% 5.32% Supplemental data and ratios: Net assets, end of period, in thousands Ratio of expenses to average net assets 1.16%(c) 1.18% 1.25% 1.19% 1.12% 1.16% Ratio of net investment income (loss) to average net assets 0.30%(c) (0.06)% 0.42% 0.39% 0.33% 0.27% Portfolio turnover rate 10%(b) 41% 44% 26% 29% 25% (a)Amount is less than $0.005. (b)Not annualized. (c)Annualized. The accompanying notes are an integral part of the financial statements. Semi-Annual Report 28 Ariel Focus Fund Year Ended September 30 Six Months Ended March 31, 2011 (unaudited) Net asset value, beginning of year Income from investment operations: Net investment income Net realized and unrealized gains (losses) on investments Total from investment operations Distributions to shareholders: Dividends from net investment income Distributions from capital gains — Total distributions Net asset value, end of period Total return 15.04%(a) 8.37% (9.02)% (16.08)% 12.05% 6.00% Supplemental data and ratios: Net assets, end of period, in thousands Ratio of expenses to average net assets including waivers 1.25%(b) 1.25% 1.25% 1.25% 1.25% 1.25% Ratio of expenses to average net assets excluding waivers 1.48%(b) 1.58% 1.87% 1.61% 1.63% 2.20% Ratio of net investment income to average net assets, including waivers 0.22%(b) 0.36% 0.68% 0.37% 0.43% 0.48% Ratio of net investment income (loss) to average net assets, excluding waivers (0.01)%(b) 0.03% 0.06% 0.00% 0.05% (0.47)% Portfolio turnover rate 17%(a) 52% 42% 49% 28% 29% Ariel Discovery Fund January 31, 2011 (c) to March 31, 2011 Net asset value, beginning of year Income from investment operations: Net investment loss Net realized and unrealized gains on investments Total from investment operations Net asset value, end of period Total return 3.30%(a) Supplemental data and ratios: Net assets, end of period, in thousands Ratio of expenses to average net assets, including waivers 1.50%(b) Ratio of expenses to average net assets, excluding waivers 6.69%(b) Ratio of net investment income to average net assets, including waivers (1.17)%(b) Ratio of net investment income to average net assets, excluding waivers (6.36)%(b) Portfolio turnover rate 3%(a) (a)Not annualized. (b)Annualized. (c)Commencement of operations. The accompanying notes are an integral part of the financial statements. arielinvestments.com 29 Semi-Annual Report Notes to the Financial Statements Note One | Organization Ariel Investment Trust (the “Trust”) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund and Ariel Discovery Fund (the “Funds”) are series of the Trust. Ariel Fund, Ariel Appreciation Fund and Ariel Discovery Fund are diversified portfolios and Ariel Focus Fund is a non-diversified portfolio of the Trust. The Ariel Discovery Fund commenced operations on January 31, 2011. Note Two | Significant accounting policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of their financial statements. The financial statements have been prepared in accordance with accounting principles generally accepted in the United States, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results may differ from such estimates. In the normal course of business, the Trust enters into contracts that contain a variety of representations and warranties that may provide certain indemnifications. The maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Trust and/or its affiliates that have not yet occurred. Based on experience, however, the risk of loss is expected to be remote. Subsequent events— In preparing these financial statements, the Trust has evaluated subsequent events after March 31, 2011 and there were no such events that would require adjustment to or additional disclosure in these financial statements. Fair value measurements— Accounting Standards CodificationTM (ASC) 820-10 establishes a three-tier framework for measuring fair value based on a hierarchy of inputs. The hierarchy distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ investments and are summarized below: Level 1 — quoted prices in active markets for identical securities Level 2 — other significant observable inputs (including quoted prices for similar securities, “quoted” prices in inactive markets, dealer indications, and inputs corroborated by observable market data) Level 3 — significant unobservable inputs (including the Funds’ own assumptions in determining the fair valueof investments) The Fund uses valuation techniques to measure fair value that are consistent with the market approach and/ or income approach, depending on the type of security and the particular circumstance. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable securities. The income approach uses valuation techniques to discount estimated future cash flows to present value. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the Funds’ investments carried at market value: Ariel Ariel Ariel Ariel Fund Appreciation Focus Discovery Fund Fund Fund Level 1 Level 2 — — — Level 3 — Market Value at 3/31/2011 There were no significant transfers into or out of Level 1 and Level 2 fair value measurements during the reporting period, as compared to their classification from the most recent annual report. As of March 31, 2011, all Level 2 securities held are repurchase agreements, see Schedule of Investments. Semi-Annual Report 30 March 31, 2011 (unaudited) Investment valuation— Securities for which market quotations are readily available are valued at the last sale price on the national securities exchange on which such securities are primarily traded and, in the case of securities reported on the Nasdaq system, are valued based on the Nasdaq Official Closing Price. If a closing price is not reported, equity securities for which reliable bid and ask quotations are available are valued at the mean between bid and ask prices. Debt obligations having a maturity of 60 days or lessare valued at amortized cost, which approximatesmarket value. Debt securities with maturities over 60 days are valued at the yield equivalent as obtained froma pricing service or one or more market makers for such securities. Securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Trustees. Foreign transactions— The books and records of the Funds are maintained in U.S. dollars and transactions denominated in foreign currencies are recorded in the Funds’ records at the rate prevailing when earned or recorded. Asset and liability accounts that are denominated in foreign currencies are adjusted toreflect current exchange rates. The effect of changes in foreign exchange rates on realized and unrealized security gains or losses is reflected as a component of such gains or losses. The Funds do not isolate that portion of the results of operations arising as a resultof changes in the foreign exchange rates from the changes in market prices of the securities. Repurchase agreements— The Funds may enter into repurchase agreements with recognized financial institutions and in all instances hold underlying securities as collateral with a value at least equal to the total repurchase price such financial institutions have agreed to pay. Federal taxes— It is the Funds’ policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all taxable income to shareholders. Accordingly, no provision for federal income orexcise taxes has been made. Management has reviewed the Funds’ tax positions for all tax periods open to examination by the applicable U.S. federal and state tax jurisdictions (tax years ended September 30, 2007-2010), in accordance with ASC 740-10, and no tax exposure reserve was required in the financial statements. Securities transactions and investment income— Securities transactions are accounted for on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recorded on the ex-dividend date and interest income is recognized on an accrual basis. Premiums and discounts on securities purchased are amortized using the effective interest method. Expenses— The Funds contract and are charged for those expenses that are directly attributable to each Fund. Expenses that are not directly attributable to one or more Funds are allocated among applicable Funds on an equitable and consistent basis considering such things as the nature and type of expense and the relative net assets of the Funds. Various third party firms provide shareholder recordkeeping, communications and other services to beneficial owners of shares of the Funds.The fees incurred under these arrangements are reported as “Shareholder service fees” in the Statements of Operations. Distributions to shareholders— Dividends from net investment income and net realized capital gains, if any, are declared and paid at least annually. Distributions to shareholders are determined in accordance with federal income tax regulations and are recorded on the ex-dividend date. The character of distributions made during the year from net investment income or net realized capital gains may differ from the characterization for federal income tax purposes due to differences in the recognition of income, expense or gain items for financial statement and tax purposes. Where appropriate, reclassifications between net asset accounts are made at the end of the fiscal year for such differences that are permanent in nature. arielinvestments.com 31 Semi-Annual Report Notes to the Financial Statements(continued) Note Three | Investment transactions, distributions and federal income tax matters Purchases and proceeds from sales of securities, excluding short-term investments and U.S. government securities, for the six months ended March 31, 2011 (two months ended for Ariel Discovery Fund) were as follows: Ariel Fund Ariel Appreciation Fund Ariel Focus Fund Ariel Discovery Fund Purchases Sales The cost and unrealized appreciation and depreciation of securities on a federal income tax basis at September 30, 2010 were as follows: Ariel Fund Ariel Appreciation Fund Ariel Focus Fund Cost Unrealized appreciation Unrealized depreciation Net unrealized appreciation (depreciation) The difference between book basis and tax basis unrealized appreciation and depreciation is attributable primarily to the deferral of losses on wash sales and partnership adjustments. As of September 30, 2010, Ariel Fund, Ariel Appreciation Fund and Ariel Focus Fund (where applicable) elected for federal income tax purposes to defer current year post October 31 losses as though the losses were incurred on the first day of the next fiscal year. Ariel Fund, Ariel Appreciation Fund and Ariel Focus Fund had no post-October losses. At September 30, 2010, accumulated net realized capital loss carryovers, if any, and the year(s) in which the capital loss carryovers expire were: Ariel Fund Ariel Appreciation Fund Ariel Focus Fund Year of Expiration: — As of September 30, 2010, Ariel Discovery Fund had not commenced operations. The Regulated Investment Company Modernization Act of 2010 (the “Act”) updates certain tax rules applicable to regulated investment companies (“RICs”). The various provisions of the Act will generally be effective for RICs with taxable years beginning after December 22, 2010. Additional information regarding the impact of the Act on the Funds, if any, will be contained within the annual report. Note Four | Investment advisory and other transactions with related parties Ariel Investments, LLC (the “Adviser”) provides investment advisory and administrative services to each Fund of the Trust under an agreement (the “Management Agreement”). Pursuant to the Management Agreement, the Adviser is paid a monthly fee on average daily net assets at the annual rates shown below: Management Fees Ariel Fund Ariel Appreciation Fund Ariel Focus Fund Ariel Discovery Fund Average Daily Net Assets First $500 million 0.65% 0.75% 0.75% 1.00% Next $500 million 0.60% 0.70% 0.70% 0.95% Over $1 billion 0.55% 0.65% 0.65% 0.90% Semi-Annual Report 32 March 31, 2011 (unaudited) The Adviser has contractually agreed to reimburse Ariel Fund and Ariel Appreciation Fund to the extent their respective total annual operating expenses (exclusive of brokerage, interest, taxes, distribution plan expenses and extraordinary items) exceed 1.50% of the first $30 million and 1.00% of their respective average daily net assets in excess of $30 million. The Adviser is contractually committed to waive fees or reimburse expenses in order to limit Ariel Focus Fund’s total annual operating expenses to 1.25% of its average daily net assets through September 30, 2012.After that date, there is no assurance that such expenses will be limited. The Adviser is contractually committed to waive fees or reimburse expenses in order to limit Ariel Discovery Fund’s total annual operating expenses to 1.50% of its average daily net assets through September 30, 2014. After that date, there is no assurance that such expenses will be limited. Ariel Distributors, LLC is the Funds’ distributor and principal underwriter (“the Distributor”). The Trust has adopted a plan of distribution under Rule 12b-1 of the 1940 Act applicable to the Funds. Under the plan, 12b-1 distribution fees up to an annual rate of 0.25% of average daily net assets are paid weekly to the Distributor for its services. Distribution fee expense totaled $2,728,424 for Ariel Fund, $1,827,468 for Ariel Appreciation Fund and $69,959 for Ariel Focus Fund during the six months ended March 31, 2011, and $1,069 for Ariel Discovery Fund for the two months ended March 31, 2011. These amounts were paid to the Distributor, which reallowed $2,123,817 for Ariel Fund, $1,429,201 for Ariel Appreciation Fund, $35,103 for Ariel Focus Fund and $34 for Ariel Discovery Fund to broker-dealers who distribute fund shares. The remaining amounts were retained by the Distributor for its services, advertising, and other distribution expenses. Trustees’ fees and expenses represent only those expenses of disinterested (independent) trustees of the Funds. Note Five | Transactions with affiliated companies If a Fund’s holding represents ownership of 5% or more of the voting securities of a company, the company is deemed to be an affiliate as defined in the 1940 Act.Ariel Fund had the following transactions during the six months ended March 31, 2011, with affiliated companies: Share Activity Six Months Ended March 31, 2011 Balance Dividends Amount of Gain Security Name September 30, Purchases Sales Balance Market Value Credited to Realized on March 31, 2011 Income Sale of Shares Interface, Inc. — Fair Isaac Corp. — — Note Six | Line of credit The Funds have a $125,000,000 Line of Credit (the “Line”), which is uncommitted, with State Street Bank and Trust Company.The Line is for temporary or emergency purposes such as to provide liquidity for shareholder redemptions.The Funds incur interest expense to the extent of amounts drawn (borrowed) under the Line.Interest is based on the federal funds rate in effect at the time of borrowing, plus a margin. For the six months ended March 31, 2011, the details of the borrowings were as follows: Weighted Fund Average Daily Borrowings Number of Days Average Annualized Outstanding Interest Rate Ariel Focus Fund 9 1.49% arielinvestments.com 33 Semi-Annual Report Fund Expense Example (unaudited) Example As a shareholder of the Funds, you incur ongoing costs, including management fees, distribution and service (12b-1) fees; and other Fund expenses. The Funds currently do not charge any transaction costs, such as sales charges (loads) on purchase payments, reinvested dividends or other distributions, redemption fees or exchange fees. The following example is intended to help you understand your ongoing costs (in dollars) of investing in each of the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. Please note that IRA, 403(b) and Coverdell ESA account holders are charged an annual $15 recordkeeping fee or a one-time, lifetime $60 fee. If these fees were included in either the Actual Expense or Hypothetical Example below, your costs would be higher. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period of October 1, 2010-March 31, 2011. Actual expenses The first line of the table below for each Fund provides information about actual account values and actualexpenses for that particular Fund. You may use the information in each of these lines, together with the amount you invested, to estimate the expenses that you paid over the period in each Fund. Simply divide your account valueby $1,000 (for example, an $8,600 account value divided by $1,0008.6), then multiply the result by the number in the first line under the heading, entitled “Expenses Paid During Period”, to estimate the expenses you paid on your account during this period in each Fund. Hypothetical example for comparison purposes The second line of the table below for each Fund provides information about hypothetical account values and hypothetical expenses based on each of the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each of the Funds to other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight only your ongoing costs in each of the Funds. Therefore, the second line of the table for each Fund is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. Beginning Ending Expenses Account Value Account Value Paid During Annualized Fund and Return October 1, 2010 March 31, 2011 Period* Expense Ratio* Ariel Fund Actual 1.03% Hypothetical (5% before expenses) 1,000.00 1.03% Ariel Appreciation Fund Actual 1.16% Hypothetical (5% before expenses) 1,000.00 1.16% Ariel Focus Fund Actual 1.25% Hypothetical (5% before expenses) 1,000.00 1.25% Ariel Discovery Fund Actual** 1.50% Hypothetical (5% before expenses)*** 1,000.00 1.50% * Expenses are equal to each Fund’s annualized expense ratio indicated above multiplied by the average account value over the period, multiplied by 182/365 to reflect the most recent fiscal half year. ** Actual expenses are equal to the Fund’s annualized expense ratio indicated above multiplied by the average account value over the period since inception, multiplied by 59/365 to reflect the period since the Fund commenced operations January 31, 2011. *** Hypothetical expenses are equal to the Fund’s annualized expense ratio indicated above multiplied by the average account value over the period commencing January 31, 2011, multiplied by 182/365 to reflect information had the Fund been in operation for the entire fiscal half year. Semi-Annual Report 34 Important Supplemental Information March 31, 2011 (unaudited) Proxy Voting Policies, Procedures, and Record Both a description of the policies and procedures that the Funds’ investment adviser uses to determine how to vote proxies relating to portfolio securities and information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 are available upon request by calling 800-292-7435. Such information for the Ariel Investment Trust is also available on the Securities and Exchange Commission’s (“SEC”) web site at www.sec.gov. Shareholder Statements and Reports The Funds attempt to reduce the volume of mail sent to shareholders by sending one copy of financial reports, prospectuses and other regulatory materials to two or more account holders who share the same address. We will send you a notice at least 60 days before sending only one copy of these documents if we have not received written consent previously. Should you wish to receive individual copies of materials, please contact us at800-292-7435. Once we have received your instructions, we will begin sending individualcopies for each account within 30 days. Availability of Quarterly Portfolio Schedule The Funds file complete schedules of investments with the SEC for the quarters ended December 31 and June 30 of each fiscal year on Form N-Q which are available on the SEC’s website at www.sec.gov. Additionally, the Funds’ Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC.For information on the Public Reference Room, call 800-SEC-0330. All of the Funds’ quarterly reports contain a complete schedule of portfolio holdings. All quarterly reports are made available to shareholders on the Funds’ web site at www.arielinvestments.com. Shareholders also may obtain copies of shareholder reports upon request by calling 800-292-7435 or by writing to P.O. Box 701, Milwaukee, Wisconsin 53201-0701. Approval of the Management Agreements Each year the Board of Trustees of the Trust, including a majority of the Independent Trustees, is required by the 1940 Act to determine whether to continue each Fund’s management agreement with the Adviser (each a “Management Agreement”). Throughout the year, the Board meets in person and requests, receives and considers a broad range of materials and information that are relevant to the Trustees’ consideration of the Management Agreements. The Board’s Management Contracts Committee (the “Committee”), which is comprised entirely of Independent Trustees, leads the Board in its consideration of the Management Agreements. Both the Committee and the Board held meetings in November 2010 to consider the Management Agreements, including a new management Agreement for a proposed new Fund, the Ariel Discovery Fund. During each of those meetings, the Committee and the Independent Trustees were advised by, and met in executive sessions with, their independent legal counsel. Nature, Extent and Quality of Services The Trustees considered the Adviser’s specific responsibilities in the day-to-day management of the Funds, taking into account their knowledge of the Adviser’s operations. In addition, the Trustees considered the Adviser’s historical approach in managing the Funds; its consistency of investment approach; the background and experience of the Adviser’s investment personnel; the Adviser’s performance as administrator of the Funds, including, among other things, in the areas of brokerage selection, trade execution, compliance, shareholder communications, and information technology; and the Adviser’s commitment to diversity and civic affairs. They also considered information regarding the structure of the Adviser’s compensation program for portfolio managers and certain other employees and the relationship of that compensation to the performance of the Funds and to the Adviser’s ability to attract and retain quality personnel. The Independent Trustees also noted the personal investments made by the Adviser’s personnel in the Funds, which is designed to align the interests of the Adviser and its personnel with those of the Funds’ shareholders. Investment Performance The Trustees considered the investment performance of each Fund over time, including comparative information provided by Lipper Inc., an independent data service provider (“Lipper”), comparing each Fund’s performance with that of comparable funds selected by Lipper (the “Peer Group”). The Trustees discussed comparative data with respect to the performance of the Funds, the Funds’ respective Peer Groups and the Funds’ respective performance benchmarks. The Trustees noted that the Ariel Fund compared favorably to its peer universe ranking in the first quintile for its 1-year, 10-year and since inception total returns, however, its performance dropped to the middle of its peer group for its 3-year and 5-year total returns. They also noted that Appreciation Fund’s performance was strong, ranking in the top quintile for all periods, except since inception. Finally, the Trustees noted that Focus Fund’s performance, ranked in the second quintile for its 1-year performance, first for its 3-year performance, and in the top 3 quin-tiles for its 5-year and since inception performance. The Committee reported to the Board that it had discussed at some length the apparent volatility in the performance of the Funds. In that regard, the Committee had met with the respective portfolio managers of the Funds prior to approval of the Management Agreement for a fulsome discussion of performance and volatility. The investment team is seeking to enhance its processes to reduce the level of volatility of the Funds by researching and understanding behavioral finance as well as strengthening the team’s skill sets and utilizing the longevity, experience and accumulated knowledge of company management. The Trustees acknowledged the Adviser’s commitment to its stated investment strategy and its approach of being patient investors, focused, independent, and innovative. arielinvestments.com 35 Semi-Annual Report Important Supplemental Information (continued) Fees and Expenses The Trustees reviewed comparative fee and expense information for each Fund’s Peer Group, as selected and analyzed by Lipper. The Trustees considered comparative total expense ratios, as well as advisory fees, in assessing each Fund’s management fee structure. The Trustees considered the expense ratio of each Fund and concluded that the expense ratios were reasonable and competitive with the expense ratios of each Fund’s Peer Group as determined by Lipper. Benefits, Profitability and Economies of Scale The Trustees discussed the Committee’s conclusion that Ariel’s profitability associated with its relationship with each Fund was within a reasonable range and was neither excessive nor so low that the Adviser could not be expected to continue to service the Funds effectively. The Independent Trustees reviewed the profitability to Ariel of its relationship with each Fund, including the methodology by which that profitability analysis was calculated, and also examined the fees charged by Ariel to other types of clients, as well as the basis for any differences between those fees. The Independent Trustees discussed with representatives of the Adviser the financial condition of the Adviser and its long-term strategic planning. The Independent Trustees also reviewed the number and quality of the Adviser’s investment personnel, including their education and experience. The Independent Trustees noted they had good communication with the portfolio managers throughout the year. They also reviewed whether the Funds had operated within their investment objectives and reviewed each Fund’s record of compliance with its investment restrictions and other regulatory requirements. The Trustees reviewed the extent to which economies of scale may be realized if the Funds increase in size. It was noted that the management fee schedules for all three Funds contain breakpoints at different levels, with the final breakpoint at $1 billion in assets. The Trustees considered the effective advisory fees for the Funds and concluded that the advisory fee schedules provide an appropriate sharing between the Funds and the Adviser of such economies of scale as may exist under the Management Agreements and determined that no additional breakpoints were needed at the present time. Consideration of Discovery Fund Management Agreement The Trustees considered the specific management services proposed to be provided by the Adviser for the Discovery Fund, as well as the previous performance history, background, and investment experience of each of the portfolio managers that will have day-to-day management responsibilities. The Trustees also considered the proposed fee schedule for the Discovery Fund noting that its proposed fees are slightly higher than those charged to the other Ariel Funds but concluded that such fees were reasonable and competitive given the increased level of attention and research required by a small-cap fund. The Trustees considered the potential benefits to the Adviser through its management of the Discovery Fund and the potential benefit to the Fund from economies of scale that could be experienced through different breakpoints in the management fee schedule once the Fund becomes operational. Semi-Annual Report 36 March 31, 2011 (unaudited) Approval After full consideration of the above factors, as well as other factors that were instructive in evaluating the Management Agreements, the Board, including all of the Independent Trustees, concluded that continuation of each Fund’s Management Agreement and the approval of the Discovery Fund’s initial Management Agreement was in the best interests of each Fund and its respective shareholders (or prospective shareholders in the case of Discovery Fund) and the Board approved the initial Management Agreement for the Discovery Fund and the continuation of each Fund’s agreement. The Board’s determinations were based upon a comprehensive consideration of all information provided to it, including both quantitative measures and qualitative factors, and were not the result of any single factor. arielinvestments.com 37 Semi-Annual Report Board of Trustees Position(s) held Term of office and length Principal occupation(s) Name and age with Fund of time served during past 5 years Other directorships Mario L. Baeza, Esq. Trustee, Member of Indefinite, until successor Chairman and CEO, The Air Products and Age: 60 Management Contracts elected Baeza Group, LLC and Chemicals, Inc., Brown and Governance Baeza & Co., LLC (Hispanic- Shoe Company, Inc., Committees Served as a Trustee owned investment firms) Israel Discount Bank, since 1995 since 1995; Founder and UrbanAmerica LLC, Executive Chairman, V-Me Hispanic Federation Media, Inc. (national Inc., NYC Latin Media Spanish language televi- and Entertainment sion network) since 2006 Commission, Upper Manhattan Empowerment Zone James W. Compton Trustee, Member of Indefinite, until successor Retired President and CEO, Seaway Bank and Trust Age: 72 Governance and Audit elected Chicago Urban League Company, Commonwealth Committees (non-profit, civil rights and Edison Company, The Field Served as a Trustee community-based organi- Museum (Life Trustee), since 1997 zation), 1972 to 2006 The Big Shoulders Fund, eta Creative Arts Foundation, Inc., Morehouse College Research Institute William C. Dietrich Trustee, Chairman of Audit Indefinite, until successor Former Executive Director, Age: 61 Committee, Member of elected Shalem Institute for Executive Committee Spiritual Formation, Inc. Served as a Trustee (ecumenical educational since 1986 institute), 2006-2009 (Co-Executive Director 2003-2006) Royce N. Flippin, Jr. Lead Independent Trustee, Indefinite, until successor President, Flippin Technical Career Institute, Age: 76 Member of Management elected Associates (consulting NYC, TerraCycle, Inc., Contracts and Governance firm) since 1992 Princeton Club of New York Committees, Chairman of Served as a Trustee Executive Committee since 1986 and Lead Independent Trustee since 2006 John G. Guffey, Jr. Trustee, Member of Indefinite, until successor President, Aurora Press, Calvert Social Investment Age: 62 Management Contracts elected Inc. (publisher of trade Foundation, Calvert Group and Audit Committees paperback books) since of Funds, except for Served as a Trustee Calvert Variable Series since 1986 Mellody L. Hobson Chairman of the Board of Indefinite, until successor President, Ariel DreamWorks Animation Age: 41 Trustees and President, elected Investments since 2000 SKG, Inc., The Estee Lauder Member of Executive Companies Inc., Starbucks Committee Served as a Trustee since Corporation, Sundance 1993, President since 2002 Institute, Chicago Public and Chairman Education Fund, Chicago since 2006. Public Library, The Field Museum, Investment Company Institute (Board of Governors) arielinvestments.com 38 Position(s) held Term of office and length Principal occupation(s) Name and age with Fund of time served during past 5 years Other directorships Christopher G. Kennedy Trustee, Member of Indefinite, untilsuccessor President, Merchandise Mart Interface Inc., Catholic Age: 47 Audit and Governance elected Properties, Inc. (real estate Theological Union, Committees management firm) since University of Illinois Served as a Trustee since 2000; Executive Officer, (Chairman of the Board Vornado Realty Trust (pub- of Trustees), The Chicago licly traded real estate invest- Community Trust ment trust) since 2000 Merrillyn J. Kosier Trustee and Vice President Indefinite, until successor Executive Vice President, Loyola University Council Age: 51 elected Ariel Investments since of Regents, Member of 1999, Chief Marketing the Investment Policy Served as a Trustee Officer, Mutual Funds since Committee and Board of since 2003 and Vice Advisors for the Graduate President since 1999 School of Business, Harris Theater for Music and Dance, Lupus Foundation of America, Inc. William M. Lewis, Jr. Trustee, Member of Indefinite, until successor Managing Director Darden Restaurants, Inc., Age: 54 Management Contracts elected and Co-Chairman of Phillips Academy, Central Committee Investment Banking, Lazard Park Conservancy, NCAA Served as a Trustee Ltd. since 2004; Managing Leadership Advisory since 2007 Director and Co-Head Board, Member of The of the Global Banking Partnership for New York Department, Morgan City Stanley, 1999 to 2004 H. Carl McCall Trustee, Chairman of Indefinite, until successor Principal, Convent Capital, Age: 75 Governance Committee, elected LLC (financial advisory firm) Member of Audit since 2004, former New Committee Served as a Trustee York State Comptroller since 2006 John W. Rogers, Jr. Trustee Indefinite, until Founder, Chairman, CEO Aon Corporation, Exelon Age: 53 successor elected and Chief Investment Corporation, McDonald’s Officer, Ariel Investments, Corporation, Chicago Served as a Trustee Lead Portfolio Manager, Urban League, Trustee of 1986 to 1993 and Ariel Fund & Ariel the University of Chicago, since 2000 Appreciation Fund John S. and James L. Knight Foundation, Economic Club of Chicago (Chairman), Chair of the President’s Advisory Council on Financial Capability James M. Williams Trustee, Chairman of Indefinite, until successor Vice President and SEI Mutual Funds Age: 63 Management Contracts elected Chief Investment Officer, Committee J. Paul Getty Trust, since Served as a Trustee since 2006 CHAIRMAN EMERITUS (has no trustee duties or responsibilities) Bert N. Mitchell, CPA Note: Number of portfolios in complex overseen by all Trustees is four. Address for all Trustees is 200 East Randolph Dr., Suite 2900, Chicago, IL 60601 39 Officers Position(s) held Term of office and length Principal occupation(s) Other directorships Name and age with Fund of time served during past 5 years held by officer Mareile B. Cusack Vice President, Anti-Money Indefinite, until successor Vice President, Ariel Smart Museum of Art Age: 52 Laundering Officer and elected Investments since 2007, (University of Chicago), Assistant Secretary General Counsel since The Great Books Served as Vice President October 2008; Vice Foundation and Assistant Secretary President and Associate since 2008 General Counsel, Chicago Stock Exchange, Inc. 2007 Served as Anti-Money and Chief Enforcement Laudering Officer since Counsel, 2004 to 2007 Mellody L. Hobson Chairman, President, Chief Indefinite, until successor President, Ariel DreamWorks Animation Age: 41 Executive Officer elected Investments, since 2000 andSKG, Inc., The Estee Lauder Principal Executive Officer Companies Inc., Starbucks Served as a Trustee since Corporation, Sundance 1993, President since 2002 Institute, Chicago Public and Chairman Education Fund, Chicago since 2006 Public Library, The Field Museum, Investment Company Institute (Board of Governors) Merrillyn J. Kosier Trustee and Vice President Indefinite, until successor Executive Vice President, Loyola University Council Age: 51 elected Ariel Investments since of Regents, Member of 1999, Chief Marketing the Investment Policy Served as a Trustee since
